Holmes, J.,
concurring in part and dissenting in part. I am in full agreement with the majority’s decision that a tenant is competent to testify as to the rental value of leased premises in their unrepaired condition. However, I respectfully dissent from Part II of the opinion, as it inequitably *351penalizes landlords who, in good faith, miscalculate the amount they may lawfully withhold from a lessee’s security deposit.
This court set forth the proper parameters for construing the Landlord-Tenant Act in Vardeman v. Llewellyn (1985), 17 Ohio St. 3d 24, 28, 17 OBR 20, 23-24, 476 N.E. 2d 1038, 1041, wherein we stated:
“The Landlord-Tenant Act must be interpreted in such a manner that fair and equitable treatment will be afforded to both landlords and tenants. In many instances, the statute may be reasonably construed as having been enacted with the recognition of some degree of imbalance in the stance of the tenant in his dealings with the landlord; however, we must not construe any portion of the Act so as to render an inequity on the landlords of this state.”
I do not believe that landlords should be able to avoid the penalty provisions of R.C. 5321.16(C) by merely providing the former tenant a facially adequate itemization. Nor would I go so far as to require the tenant who disagrees with such an itemization to demonstrate bad faith on the part of the landlord. I would simply require the landlord to demonstrate that he reasonably believed the deductions made were lawful, before invoking the penalty provisions of R.C. 5321.16(C).
R.C. 5321.16(B) provides that the landlord may apply the security deposit to: (1) past due rent, (2) damages suffered by the landlord by reason of the tenant’s noncompliance with R.C. 5321.05, or (3) damages suffered by reason of the tenant’s noncompliance with the rental agreement. Accord Albreqt v. Chen (1983), 17 Ohio App. 3d 79, 81, 17 OBR 140, 142, 477 N.E. 2d 1150, 1153. He may do so only after giving prompt, written notice to the tenant by way of an itemized list of the deductions made. The purpose of this notice is not to ensure the “lawfulness” of the deductions itemized. Rather, it is to enable and encourage tenants to promptly resolve any disputes with their former landlords. It is the rule rather than the exception that the landlord, the tenant, as well as the court, will have differing conclusions as to what amounts may be properly withheld. See, e.g., King v. Neufeld (Jan. 31, 1986), Wood App. No. WD-85-14, unreported; Zoila v. Lancz (June 24, 1983), Lucas App. No. L-83-041, unreported; Berlinger v. Suburban Apt. Mgmt. Co. (1982), 7 Ohio App. 3d 122, 7 OBR 155, 454 N.E. 2d 1367; Konig v. Bella Dora Mgmt, Inc. (1983), 9 Ohio Misc. 2d 7, 9 OBR 161, 458 N.E. 2d 477. Where, as here, a landlord has timely complied with the notice requirements of R.C. 5321.16(B), he should not be penalized merely for reaching a different conclusion as to the amount lawfully withheld than is ultimately determined by a court to be correct. Accord Konig, 9 Ohio Misc. 2d at 9, 9 OBR at 163-164, 458 N.E. 2d at 479. Today’s decision holds landlords strictly and unreasonably accountable for honest mistakes which will inevitably be made. The inequity it visits on sincere landlords is not consistent with the overall purpose of the Landlord-Tenant Act, nor the specific purpose of R.C. 5321.16(C).
Accordingly, I would join in reversing the decision of the court of appeals, but would remand the case for a determination of whether Padgett reasonably believed the itemization amounts were lawful, before assessing double damages and any attorney fees against him.